Citation Nr: 1002574	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied claims for 
service connection for residuals of pneumonia, and 
hypertension.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In September 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

During his September 2009 hearing, it was stated that the 
Veteran desired to withdraw his appeal concerning a claim for 
service connection for a skin disability.  Therefore, this 
issue is no longer before the Board.  See 38 C.F.R. 
§ 20.204(b) (2009); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993) (when oral remarks (i.e., hearing testimony) are 
transcribed, a statement becomes written).  


FINDINGS OF FACT

1.  A respiratory disability was not caused or aggravated by 
service.  

2.  In an unappealed decision, dated in May 2006, the RO 
denied the Veteran's claim for service connection for 
hypertension.  

3.  The evidence received since the RO's May 2006 decision 
denying the Veteran's claim for service connection for 
hypertension, which was not previously of record, and which 
is not cumulative of other evidence of record, does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A respiratory disability, to include residuals of 
pneumonia, was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  New and material evidence has not been received since the 
RO's May 2006 decision denying the Veteran's claim for 
service connection for hypertension; the claim for 
hypertension not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a respiratory disability.  A review of his oral and written 
testimony shows that he asserts the following: he has a 
respiratory disability, to include residuals of pneumonia, 
scarring of the lungs, asthma, and "possible" COPD (chronic 
obstructive pulmonary disease), due to exposure to cold 
weather during AIT (advanced infantry training) and service 
in Germany, and due to exposure to smoke from heating fuels 
and fumes from helicopters; he has had such symptoms as cold, 
a runny nose, and coughing since separation from service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

The Veteran's service treatment reports indicate that in 
November 1972, he was treated for three days for LLL (left 
lower lobe) pneumonia.  X-rays were noted to show left lower 
lobe infilt[rate] "slowly resolving."  He was released to 
duty.  A January 1975 report shows treatment for URI (upper 
respiratory infection).  A March 1975 chest X-ray was WNL 
(within normal limits).  The Veteran's separation examination 
report, dated in April 1975, shows that his lungs and chest 
were clinically evaluated as normal, and that the Veteran 
signed a statement asserting, "I am in good health."  In an 
associated "report of medical history," the Veteran denied 
having had chronic or frequent colds, asthma, shortness of 
breath, pain or pressure in chest, or chronic cough.  This 
report notes a history of pneumonia in both lungs in November 
1972.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical evidence, dated between 1990 and 2009.  
This evidence includes private treatment reports which show 
that in 1997, the Veteran was treated for "cough and 
congestion."  There was no diagnosis.  An associated chest 
X-ray report was normal, and a sinus X-ray report notes 
sinusitis.   Private reports dated in August 2001 show 
treatment for chest pain, and a chest X-ray report notes that 
there was no active disease in the lungs.   Private reports 
dated in 2007 indicate that the Veteran was provided with 
medications for allergies.  A February 2008 VA progress note 
shows that the Veteran reported a one-year history of chest 
tightness at the base of both lungs, with occasional 
radiation to the arms, with symptoms brought on by exposure 
to cold air for one or two hours, or exposure to dust or 
grass.  The assessments noted "suspect" cold-induced 
asthma, and "question of diagnosis due to normal PFT's" 
(pulmonary function tests).  The report further notes that 
the Veteran was to be referred to a pulmonologist for a 
second opinion and follow-up on a left lower lobe nodule.  An 
April 2008 VA progress note indicates consultation with a 
pulmonologist, and shows that the Veteran reported a history 
of two episodes during the last year, "never had them 
before," of bilateral chest tightness with shortness of 
breath and wheezing after working outside in cold 
temperatures for several hours.  A chest X-ray notes mild 
elevation right hemidiaphragm, with no evidence of other 
acute process, and notes that there were no infiltrates or 
pleural effusions.  The assessment notes excellent lung 
function per pulmonary function tests, with normal lung 
parenchyma on CT (computerized tomography), and a 3 mm 
(millimeter) nodule in the left lower lobe.  The Veteran was 
told to wear a mask and to warm up before outdoor activities 
in cold weather, and he was continued on an albuterol 
inhaler.  VA CT reports for the chest, dated in January and 
May of 2008, note a stable 3 mm. calcified left lower lung 
nodule.  Other VA progress notes, dated between 2008 and 
2009, note cold-induced asthma.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports show treatment for left lower lobe 
pneumonia in November 1972, with no subsequent treatment for 
pneumonia during the remainder of his service, a period of 
about 21/2 years.  His April 1975 separation examination report 
shows that his lungs and chest were clinically evaluated as 
normal.  In an associated "report of medical history," the 
Veteran denied having had any relevant symptoms.  Therefore, 
a chronic condition is not shown during service.  See 38 
C.F.R. § 3.303(a).  As for the post-service medical evidence, 
to the extent that the Veteran has asserted that he has 
residuals of pneumonia, there is no competent evidence to 
show that he has ever been diagnosed with this condition, and 
the Board finds that the preponderance of the evidence shows 
that the Veteran does not have residuals of pneumonia.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  

It appears that the Veteran was found to have a left lower 
lung nodule in 2008 which is in the same area as his 
pneumonia during service.  However, the Board may not presume 
an etiological relationship.  See Colvin v. Derwinski, Vet. 
App. 171, 175 (1991).  Here, there is no evidence to show 
that this nodule has been associated with a disease process, 
and VA generally does not grant service connection for 
symptoms which have not been associated with trauma or a 
disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Furthermore, chest X-rays in 
March 1975, 1997, and in 2001, did not show the presence of 
such a nodule, and there is no competent evidence linking the 
Veteran's left lower lobe nodule to his service.  

As for any other type of respiratory disability, 
notwithstanding treatment for a cough and congestion in 1997 
(at which time he was not afforded a diagnosis), the earliest 
medical evidence of a diagnosed respiratory disability is 
found in VA progress notes dated in 2008, at which time the 
Veteran reported a one-year history of symptoms brought on by 
exposure to cold air for one or two hours, or exposure to 
dust or grass.  This is over 31 years after separation from 
service, and this period without treatment weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, there is no competent evidence of a 
nexus between a respiratory disorder and the Veteran's 
service.  See 38 C.F.R. § 3.303(d).  In summary, the evidence 
does not show that the Veteran has a respiratory disability 
that is related to his service, and the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  Id.  

The Board has considered two articles associated with the C-
file.  Overall, these articles discuss asthma in general 
terms.  They indicate that asthma is associated with an 
underlying inflammation, and that it can be associated with 
COPD (there is no competent evidence to show that the Veteran 
has COPD).  These articles so general in nature, and so 
nonspecific to the appellant's case, that the Board affords 
them little probative weight. They therefore do not provide a 
sufficient basis to find that there is a causal relationship 
between the Veteran's service and a respiratory disability.  
See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that the Veteran has a respiratory 
disability that was caused by service.  In this case, when 
the Veteran's service and post-service medical records are 
considered (which indicate that the Veteran does not have 
residuals of pneumonia, or any other type of respiratory 
disability that is related to his service), the Board finds 
that the medical evidence outweighs the Veteran's contentions 
that he has a respiratory disability that is related to his 
service.



II.  New and Material

In December 2005, the Veteran filed a claim for service 
connection for hypertension.  In May 2006, the RO denied the 
claim.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  

In March 2007, the Veteran filed to reopen the claim, and in 
July 2007, the RO determined that new and material evidence 
had not been received to reopen the claim.  The Veteran has 
appealed.  

The Veteran's primary assertion appears to be that his 
hypertension has been caused or aggravated by residuals of 
pneumonia/a respiratory disability, which in turn was caused 
by his service.  In Part I, the Board has determined that the 
Veteran does not have a respiratory disability that is 
related to his service.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in May 
2006.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including hypertension, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury. 38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2009).  

The evidence of record at the time of the RO's May 2006 
rating decision included the Veteran's service treatment 
reports, which did not show any relevant treatment.  The 
Veteran's separation examination report, dated in April 1975, 
showed that his heart was clinically evaluated as normal, and 
that his blood pressure was 126/76.  In an associated 
"report of medical history," the Veteran denied having had 
high or low blood pressure.  

As for the post-service medical evidence, it consisted of VA 
and non-VA treatment reports dated between 1990 and 2005.  
This evidence showed that he was noted to have hypertension 
as early as 2001.   

At the time of the RO's May 2006 decision, there was no 
evidence of treatment for hypertension during service, nor 
was this disorder shown upon separation from service.  There 
was no competent evidence to show hypertension was manifest 
to a compensable degree within one year of separation from 
service, or to link hypertension to the Veteran's service, or 
to a service-connected disability (to include as secondary to 
amputation of fingers of the right hand (in 1990); in the May 
2006 decision, the RO also denied a claim for service 
connection for amputation of the middle, index, and ring 
fingers of the right hand) (service connection is not 
currently in effect for amputation of any fingers of the 
right hand).  The RO therefore determined that the 
preponderance of the evidence was against the claim.  

Evidence received since the RO's May 2006 decision consists 
of VA and non-VA reports, dated between 2002 and 2009.  This 
evidence shows that the Veteran received additional treatment 
for his previously diagnosed hypertension.   

The Board notes that service connection is not currently in 
effect for any disabilities.  

This evidence, that was not of record at the time of the May 
2006 RO decision, is not cumulative; thus it is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  None of this evidence 
includes competent evidence to show that the Veteran has 
hypertension that was caused or aggravated by his service, or 
by a service-connected disability, or to show that 
hypertension was manifest to a compensable degree within one 
year of separation from service.  His primary argument is 
that his hypertension is secondary to residuals of pneumonia, 
and in Part I the Board determined that service connection 
for a respiratory disability, to include residuals of 
pneumonia, is not warranted.  The claim is therefore not 
reopened.  

The only other pertinent evidence received since the May 2006 
denial of the claim consists of oral and written testimony 
from the Veteran.  Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108.").  Because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


III.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in May and November of 2007 (both claims), and in 
September 2008 (service connection for a respiratory 
disability).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material claims) (in July 2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

With regard to the claim for hypertension, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  With regard to the claim for a 
respiratory disability, the Veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports show treatment 
for left lower lobe pneumonia for three days in November 
1972, with no subsequent treatment during the remaining 
period of service, a period of about 21/2 years, and no 
lung/respiratory symptoms, or any respiratory disorder, was 
shown in the Veteran's April 1975 separation examination 
report.  There is no competent evidence to show that the 
Veteran has residuals of pneumonia, and the earliest evidence 
of a respiratory disability is dated in 2008, which is over 
32 years after separation from service.  There is no 
competent evidence to show that a respiratory disability is 
related to the Veteran's service.  Given the foregoing, the 
Board finds that the standards of McLendon have not been met.  
See also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the 
Board finds that the service and post-service medical record 
provides evidence against this claim.   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

Service connection for a respiratory disability is denied.  

New and material evidence not having been submitted, the 
claim for service connection for hypertension is not 
reopened.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


